
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


EMPLOYMENT AGREEMENT


BRUCE J. WOOD

PARTIES

        This Employment Agreement (this "Agreement") effective as of June 1,
2002, (the "Effective Date") is entered into by and between Weider Nutrition
Group, Inc., a Utah corporation with offices at 2002 South 5070 West, Salt Lake
City, Utah 84104-4836 (the "Company") and Bruce J. Wood residing at 3983 East
Alta Approach, Sandy, Utah 84092 ("Executive").

TERMS OF AGREEMENT

        In consideration of the mutual covenants in this Agreement, the parties
agree as follows:

        1.    Definitions.    For purposes of this Agreement, the terms listed
below shall be defined as indicated.

        Affiliate:    A domestic or foreign business entity controlled by,
controlling, under common control with, or in joint venture with, the applicable
person or entity.

        Annual Bonus:    See Sectionn 3.2.

        Base Salary:    The salary described in Section 3.1 for a 12 month
period.

        Board:    The Board of Directors of the Company.

        Change in Control:    The occurrence of both (a) and (b) below.

        (a)    Change in the Board.    There is a change in the composition of
the Board over a period of twelve consecutive months (or less) such that a
majority of the Board members (rounded up to the nearest whole number) ceases to
be comprised of individuals who either (i) have been Board members continuously
since the beginning of such period or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board; and

        (b)    One of:    

        (i)    Sale of Assets.    The sale of all or substantially all of the
assets and business of the Company in substantially a single transaction;

        (ii)    Merger.    The merger or consolidation of the Company with and
into another corporation if, following such merger or consolidation, persons who
were not direct or indirect shareholders of the Company immediately prior to
such event (other than persons in which such original shareholders themselves
have an interest) ("New Shareholders"), will collectively own stock in the
surviving corporation representing both (A) more than 30% of the surviving
corporation's total equity value and (B) more than that percentage of the
surviving corporation's total equity value owned by the Weider Group, provided,
however, that such merger or consolidation shall not be covered by this
paragraph (ii) if the Weider Group owns 30% or more of the surviving
corporation's total equity value and no New Shareholders who constitute a
"group" within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934 own more than that percentage of the surviving corporation's total equity
value owned by the Weider Group; or

        (iii)    Sale of Stock.    Acquisition of 50% or more of the fair market
value of the outstanding capital stock of the Company by one or more other
persons if, following such acquisition, persons who were not direct or indirect
shareholders of the Company

--------------------------------------------------------------------------------




immediately prior to such event (other than persons in which such original
shareholders themselves have an interest), will collectively own stock of the
Company representing more than 50% of the Company's total equity value.

        Competition Date:    See Section 7.4.

        Confidential Information:    All secret proprietary information of the
Company and its Affiliates, not otherwise publicly disclosed, whether or not
discovered or developed by Executive, known by Executive as a consequence of
Executive's employment with the Company at any time as an employee or agent.
Without limiting the generality of the foregoing, such proprietary information
shall include (a) customer lists; (b) acquisition, expansion, marketing,
financial and other business information and plans; (c) research and
development; (d) computer programs; (e) sources of supply; (f) identity of
specialized consultants and contractors and confidential information developed
by them for the Company and its Affiliates; (g) purchasing, operating and other
cost data; (h) special customer needs, cost and pricing data; (i) manufacturing
methods; (j) quality control information; (k) inventory techniques; (l) employee
information; any of which information is not generally known in the industries
in which the Company and its Affiliates are conducting business or shall at any
time during Executive's employment conduct business including (without
limitation) the Nutraceutical Industry. Confidential Information also includes
the overall business, financial, expansion and acquisition plans of the Company
and its Affiliates, and includes information contained in manuals, memoranda,
projections, minutes, plans, drawings, designs, formula books, specifications,
computer programs and records, whether or not legended or otherwise identified
by the Company and its Affiliates as Confidential Information, as well as
information which is the subject of meetings and discussions and not so
recorded. Notwithstanding the foregoing, Confidential Information shall not
include (i) information, from a source other than the Company, which is in
Executive's possession on the date hereof or subsequently becomes available to
Executive so long as such information was lawfully obtained and is not, to the
knowledge of Executive, subject to another confidentiality agreement or
obligation of secrecy to the Company or another person, or (ii) information
which becomes generally available to the public other than directly or
indirectly as a result of disclosure by Executive.

        Closing Price:    The closing price, as reported in the Wall Street
Journal, of a share of Common Stock (or any successor Company's equivalent
shares) on the principal exchange on which such shares are traded (currently the
New York Stock Exchange), subject to equitable adjustment for stock splits,
recapitalizations or similar transactions including stock received or exchanged
on any merger, consolidation or similar event.

        Common Stock:    Class A common stock of Company.

        Developments:    Those discoveries, inventions, improvements, advances,
methods, practices and techniques, concepts and ideas, whether or not
patentable, relating to or arising out of Executive's employment activities with
the Company and/or the Products.

        Effective Date:    See preamble.

        Employment Period:    The period from the Effective Date through the
Expiration Date, except as terminated earlier or extended as provided in this
Agreement.

        Equity Awards:    Restricted stock or other equity awards granted
pursuant to the Option Plan.

        Expiration Date:    May 31, 2004.

        Inventions:    Those discoveries, developments, concepts and ideas,
whether or not patentable, relating to the present, future and prospective
activities and Products and Services of the Company and its Affiliates, which
such activities and Products and Services are known to Executive by virtue of
Executive's employment with the Company and its Affiliates.

2

--------------------------------------------------------------------------------




        Option Plan:    The Company's 1997 Equity Plan, as amended.

        Options:    Stock option awards granted pursuant to the Option Plan.

        Nutraceutical Industry:    The manufacture and sale of nutritional
products whether in the form of drinks, bars, herbs, minerals, supplements,
powders, vitamins or pills or otherwise but not the food and beverage industry
generally.

        Products and Services:    All products or services sold, rented, leased,
rendered or otherwise made available to its customers by the Company and its
Affiliates, or otherwise the subject of the business of the Company and its
Affiliates.

        Weider Group:    Weider Health and Fitness (or its successor) and its
Affiliates.

        2.    Employment.    Subject to the terms and conditions of this
Agreement, Executive hereby agrees to continue his employment as the Chief
Executive Officer of the Company reporting to the Board and to continue to
perform to the best of Executive's ability, experience and talent those acts and
duties and to furnish those services to the Company and its Affiliates in
connection with and related to such position as the Board shall from time to
time direct, provided such acts and directives are consistent with the duties of
a chief executive officer. Executive shall continue to use Executive's best and
most diligent efforts to promote the interests of the Company and its
Affiliates. Executive shall continue to devote his full business time to his
duties to the Company. Executive shall continue to be provided with secretarial
services, an office and similar support services and facilitates as appropriate
to Executive's position and responsibilities.

        3.    Compensation and Benefits; Disability.    

        3.1.    Salary.    During the Employment Period, the Company shall pay
Executive a Base Salary at an annual rate of $440,000, payable in equal
installments pursuant to the Company's customary payroll policies in force at
the time of payment (but in no event less frequently than monthly), less
required payroll deductions. Executive's Base Salary shall be subject to review
and increase in the sole discretion of the Compensation Committee of the Board.

        3.2.    Annual Bonus.    In addition to Executive's Base Salary, during
the Employment Period Executive shall be eligible to participate in a Bonus Plan
established by the Board or the Board's Compensation Committee for senior
executives. The Bonus Plan will correspond to the Company's fiscal year and
payments under the Bonus Plan shall be paid to Executive within 120 days after
the end of the Company's fiscal year. If, for any Company fiscal year, the
Company achieves the targets of its financial plan approved by the Board,
Executive's Annual Bonus shall not be less than 100% of his Base Salary actually
paid for such fiscal year. Subject to the foregoing, 80% of the amount of
Executive's Annual Bonus under the Bonus Plan shall be determined on the basis
of reasonable quantitative factors and 20% of the amount of Executive's Annual
Bonus under the Bonus Plan shall be determined on the basis of reasonable
qualitative factors.

        3.3.    Other Benefits.    Executive shall be entitled, during the
Employment Period, to participate, in any life insurance, disability insurance,
health insurance or hospital plans or other fringe benefits or benefit plans
presently in effect and hereafter maintained by the Company for executives
generally. Executive shall also be entitled to an automobile allowance in the
amount of $900 per month.

        3.4.    Vacation.    Executive shall be entitled to such amount of
vacation time as is the current Company policy for senior executives, but in no
event less than four weeks per year.

        3.5.    Expenses.    Pursuant to the Company's customary policies in
force at the time of payment, Executive shall be promptly reimbursed, against
presentation of vouchers or receipts

3

--------------------------------------------------------------------------------




therefor, for all authorized expenses properly incurred by Executive on the
Company's behalf in the performance of Executive's duties hereunder.

        4.    Employment Period.    

        4.1.    Termination of Employment Period.    The Employment Period shall
continue through the Expiration Date unless terminated prior to such date by the
earliest of (a) Executive's discharge for cause pursuant to Section 5.1,
(b) Executive's discharge without cause pursuant to Section 5.3, (c) Executive's
death, (d) Executive's termination because of disability, pursuant to
Section 5.4(b) or (e) termination of this Agreement by Executive pursuant to
Section 5.2 or unless extended pursuant to the following sentence. The
Employment Period shall automatically be extended for up to three successive one
year terms unless either party hereto gives written notice of non-extension to
the other (pursuant to Section 9) no later than three months prior to the end of
the otherwise applicable term. In all events, the post employment provisions of
Section 7 shall survive termination of the Employment Period.

        5.    Termination of Employment.    

        5.1.    By Company for Cause.    The Company may discharge Executive and
terminate this Agreement for cause. As used in this Section, "cause" shall mean
any one or more than one of the following:

        (a)  Gross or willful misconduct of Executive during (i) the Employment
Period or (ii) any prior period of employment of Executive in an executive
capacity by any person or entity if not disclosed to the Company prior to the
execution hereof;

        (b)  Executive's conviction of a fraud or felony during the Employment
Period;

        (c)  Failure to follow substantive written directions or resolutions of
the Board;

        (d)  drug or alcohol abuse; or

        (e)  any material breach of any of the terms of this Agreement which is
not corrected after notice and a reasonable cure period not to exceed 15 days.

Upon discharge of Executive for cause, the Company shall be relieved and
discharged of all obligations to make payments to Executive which would
otherwise be due under this Agreement, except as to Base Salary earned for
actual services rendered prior to the date of discharge.

        5.2.    By Executive.    Executive may terminate this Agreement for
cause. As used in this Section 5.2, "cause" shall mean the Company's material
breach of any of the terms of this Agreement. It shall also constitute "cause"
hereunder if a business entity not affiliated with the Weider Group acquires 50%
or more of the fair market value of the outstanding capital stock of the Company
and Executive does not become the chief executive officer of the principal
operating business of such entity.

        5.3.    By Company without Cause.    The Company may, on 30 days written
notice to Executive, terminate this Agreement without cause at any time during
the Employment Period.

        5.4.    Termination on Executive's Death or Disability.    

        (a)  This Agreement and the Employment Period shall terminate, and the
Company shall be relieved and discharged of all obligations to make further
payment to Executive after the date of the death of Executive, except as
described in subsection (c).

        (b)  If, during the Employment Period, Executive shall become ill,
disabled, or otherwise incapacitated so as to be unable regularly to perform
Executive's usual duties for a period in

4

--------------------------------------------------------------------------------




excess of 180 total days during any consecutive 12 months, then the Company
shall have the right to terminate this Agreement on 10 days' notice to
Executive.

        (c)  In case of terminations of employment described in subsections
(a) and (b), the Company shall pay to Executive, or his estate, all salary
earned for actual services rendered prior to the date of termination and, in
addition, a pro-rated bonus at the level of 100% of his Base Salary (calculated
as the product of his then rate of Annual Base Salary and the fraction of the
fiscal year elapsed through the date of termination of Executive's employment).

        6.    Payments on Certain Terminations.    

        6.1.    Severance Payments.    Upon a termination of Executive's
employment pursuant to Sections 5.2 or 5.3 or a notice of non-renewal given by
the Company pursuant to Section 4.1:

        (a)  the Company shall make payments to Executive, as liquidated damages
in lieu of all other claims, of an amount equal to the sum of

          (i)  Executive's Base Salary and

        (ii)  the greater of Executive's Annual Bonus for the prior year or
Executive's Base Salary. Such amount shall be paid in 12 equal monthly
installments. The Company shall have no obligation to make such payments in the
event of a breach by Executive of Executive's covenants in Section 7;

        (b)  all Options (or Equity Awards) that would have become exercisable
(or fully vested) on the next following anniversary of the date of grant shall
thereupon become exercisable (or fully vested); and,

        (c)  all otherwise exercisable Options shall remain exercisable until at
least the 90th day following such termination of employment.

        6.2.    Treatment of Stock Options Upon Death or Disability.    Upon a
termination of Executive's employment pursuant to Sections 5.4(a) or (b), all
Options (or Equity Awards) that would have become exercisable (or fully vested)
on the next following anniversary of the date of grant shall thereupon become
exercisable (or fully vested).

        7.    Inventions, Confidential Information and Related Matters.    

        7.1.    Assignment of Inventions.    All Inventions which are at any
time made by Executive, acting alone or in conjunction with others, including
those made (a) during Executive's employment under this Agreement, or (b) any
extensions or modifications hereof, or (c) if based on or related to any
Confidential Information, made by Executive within one year after the
termination of such employment or retention, whichever shall occur later, shall
be the property of the Company and its Affiliates. Executive agrees that
Executive shall, at the cost and expense of the Company and its Affiliates,
execute formal application for U.S. and other patents, and also do all other
acts and things (including, among others, the execution and delivery of
instruments of further assurance or confirmation) deemed by the Company and its
Affiliates to be necessary or desirable at any time to perfect the full
assignment to the Company and its Affiliates of Executive's right and title (if
any) to such Inventions.

        7.2.    Restrictions on Use and Disclosure.    Except as required by
Executive's duties hereunder, Executive shall never, directly or indirectly,
use, publish, disseminate or otherwise disclose any Confidential Information or
Inventions without the prior written consent of the Board. Nothing in this
Section shall prevent disclosure of information which has been completely
disclosed in a published patent or other integrated publication of general
circulation, nor shall this Section govern the right to use Inventions for which
a patent may have issued.

5

--------------------------------------------------------------------------------




        7.3.    Return of Documents and Materials.    Upon termination of
Executive's employment, Executive shall forthwith deliver to the Company all
Confidential Information and Inventions embodied in any form, including all
copies, then in Executive's possession or control, whether prepared by Executive
or others, as well as all other Company property in Executive's possession or
control.

        7.4.    Competitive Activities.    From the date hereof and (a) during
the term of this Agreement and (b) thereafter until the "Competition Date" which
shall be

          (i)  in the case of terminations of Executive's employment pursuant to
Sections 5.2 or 5.3, the six month anniversary of the date of such termination,
or

        (ii)  in the case of any other termination of Executive's employment,
the twelve month anniversary of the date of such termination,

Executive shall not, directly or indirectly, within the territorial United
States, become an employee or consultant or otherwise render services to, lend
funds to, serve on the board of, invest in (other than as a 1% or less
shareholder of a publicly-traded corporation) or guarantee the debts of, any of:
TwinLabs, Rexall Sundown, Leiner Health Products, Perrigo, NBTY, the Solgar
division of American Home Products, Nutraceutical, Inc. or Pharmavite or any
newly created, successor or acquired businesses of same which competes with the
Company in the Nutraceutical Industry or any business newly created by Executive
following termination of employment which competes with the Company in the
Nutraceutical Industry. The Board may in its sole discretion give Executive
written approval to engage in such activities or render such services after
termination of this Agreement if Executive and such prospective firm or business
organization gives the Company written assurances, satisfactory to the Board in
its sole discretion, that the integrity of the Confidential Information, the
Inventions and the good will of the Company and its majority owned Affiliates
will not be jeopardized by such employment. Executive shall, for a period of
12 months after the Competition Date notify the Company of any change in address
and identify each subsequent employment or business activity in which Executive
shall engage during such 12 months, stating the name and address of the employer
or business organization and the nature of Executive's position.

        7.5.    Solicitation of Executives.    From the date hereof until
12 months after the termination of Executive's employment with the Company,
Executive shall not, without the prior written approval of the Board of the
Company, directly or indirectly, solicit, raid, entice or induce any person who
presently is or at any time during the term hereof shall be an employee of the
Company or its majority owned Affiliates and who was or is eligible for a grant
under the Option Plan or any successor plan, to become employed by any other
person, firm or corporation in any business in competition with the Company.

        8.    No Other Contracts.    Executive represents and warrants that
neither the execution and delivery of this Agreement by Executive nor the
performance by Executive of Executive's obligations hereunder, shall constitute
a default under or a breach of the terms of any other agreement, indenture or
contract to which Executive is a party or by which Executive is bound, nor shall
the execution and delivery of this Agreement by Executive or the performance of
Executive's duties and obligations hereunder give rise to any claim or charge
against either Executive or the Company based upon any other contract, indenture
or agreement to which Executive is a party or by which Executive is bound.

        9.    Notices.    Any notices or communication given by any party hereto
to the other party shall be in writing and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid. Notices
shall be addressed to the parties at the addresses set forth above. Mailed
notices shall be deemed given when received. Any person entitled to receive
notice may designate in

6

--------------------------------------------------------------------------------


writing, by notice to the others, such other address to which notices to such
party shall thereafter be sent.

        10.    Miscellaneous.    

        10.1.    Entire Agreement.    This Agreement contains the entire
understanding of the parties in respect of its subject matter and supersedes all
prior oral and written agreements and understandings between the parties with
respect to such subject matter.

        10.2.    Amendment; Waiver.    This Agreement may not be amended,
supplemented, canceled or discharged, except by written instrument executed by
the party affected thereby. No failure to exercise, and no delay in exercising,
any right, power or privilege hereunder shall operate as a waiver thereof. No
waiver of any preceding or succeeding breach of this Agreement.

        10.3.    Binding Effect; Assignment.    The rights and obligations of
this Agreement shall bind and inure to the benefit of any successor or
successors of the Company by reorganization, merger or consolidation, or any
assignee of all or substantially all of the Company's business and properties;
Executive's rights or obligations under this Agreement may not be assigned by
Executive.

        10.4.    Headings.    The headings contained in this Agreement (except
those in Section 1) are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

        10.5.    Governing Law; Interpretation.    This Agreement shall be
construed in accordance with and governed for all purposes by the laws and
public policy of the State of Utah applicable to contracts executed and to be
wholly performed within such State. Service of process in any dispute shall be
effective (a) upon the Company, if served on any senior officer of the Company;
(b) upon Executive, if served at Executive's residence last known to the
Company. Executive acknowledges that breach of Sections 7.1 through 7.5 would
entail irreparable injury and that, in addition to the Company's other express
and implied remedies, the Company shall be entitled to injunctive and other
equitable relief to prevent any actual, intended or likely such breach.

        10.6.    Further Assurances.    Each party agrees at any time, and from
time-to-time, to execute, acknowledge, deliver and perform, and/or cause to be
executed, acknowledged, delivered and performed, all such further acts, deeds
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary, and/or proper to carry out the provisions and/or intent of this
Agreement.

        10.7.    Gender; Singular/Plural.    In this Agreement, the use of one
gender (e.g., "he", "she" and "it") shall mean each other gender; and the
singular shall mean the plural, and vice versa, all as the context may require.

        10.8.    Severability.    The parties acknowledge that the terms of this
Agreement are fair and reasonable at the date signed by them. However, in light
of the possibility of a change of conditions or differing interpretations by a
court of what is fair and reasonable, the parties stipulate as follows: if any
one or more of the terms, provisions, covenants and restrictions of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; further, if any
one or more of the provisions contained in this Agreement shall for any reason
be determined by a court of competent jurisdiction to be excessively broad as to
duration, geographical scope, activity or subject, it shall be construed, by
limiting or reducing it, so as to be enforceable to the extent compatible with
then applicable law.

        10.9.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

        10.10.    Indemnification.    The Company indemnifies Executive to the
full extent available under the Company's Articles of Incorporation and Bylaws.

7

--------------------------------------------------------------------------------


EXECUTION

        The parties, intending to be legally bound, executed this Agreement as
of the date first above written, whereupon it became effective in accordance
with its terms.

BRUCE J. WOOD   WEIDER NUTRITION INTERNATIONAL, INC.
 
 
 
 
 

--------------------------------------------------------------------------------

  By:  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
EXECUTION
